Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 12, 2016

                                       No. 04-16-00206-CV

                 IN THE INTEREST OF J.G.A. AND M.A.A., CHILDREN,


                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-PA-01023
                       Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER
        In this accelerated appeal, the State’s brief was due on July 11, 2016. On the due date,
the State filed a first motion for a twenty-day extension of time to file its brief. See TEX. R. APP.
P. 38.6(b), (d).
       The State’s motion is GRANTED. The State’s brief is due on August 1, 2016.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court